Case is assigned to the calendar for December. 13, 1976, 9:30 a.m. for oral argument. The plaintiff will be expected to show cause why his appeal should not be summarily disposed of because his appeal was filed previous to the entry of the judgment, Pawtucket v. Council #70, AFL-CIO, Local 1012, 115 R.I. 914, 344 A.2d 374 (1975), and because of the rule that judges are immune from civil liability for their judicial acts, Pierson v. Bay, 386 U.S. 547 (1967), Sullivan v. Kelleher, 405 F.2d 486 (1st Cir. 1968).